Citation Nr: 0412634	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Education Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1964 to 
April 1967.  He died in January 2002, and the appellant is 
his widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO rating decision, which, in 
part, denied service connection for the cause of the 
veteran's death, and a January 2003 RO rating decision which 
denied entitlement to DIC under 38 U.S.C.A. § 1318 and 
entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35.  The 
appellant filed a notice of disagreement in January 2003, the 
RO issued in statement of the case in May 2003, and the 
appellant filed a substantive appeal later that same month.


FINDINGS OF FACT

1.  The veteran died in January 2002, and the cause of death 
as reported on the certificate of death was cardiopulmonary 
arrest due to myocardial infarction.

2.  At the time of his death, the veteran was service 
connected for ulnar neuropathy as a residual of a gunshot 
wound of the right arm (rated as 60 percent disabling), 
muscle injury as a residual of a gunshot wound of the right 
arm (rated as 10 percent disabling), and scarring of his left 
foot which had resulted from a surgical graft used to repair 
his right arm in 1981 (rated as 0 percent disabling).  

3.  The veteran's fatal myocardial infarction occurred many 
years subsequent to his separation from service, and has not 
been shown to have been related to such service, nor is it 
shown to have been a residual of his service-connected 
disabilities.

4.  The veteran was not receiving nor was entitled to receive 
compensation for service-connected disablement that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death, nor has the 
appellant specifically alleged clear and unmistakable error 
(CUE) in any prior final decision.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1110, 1101, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.312 (2003).

2.  The appellant has not met the requirements for 
eligibility to DIC benefits.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).

3. The appellant has not met the requirements for eligibility 
for chapter 35 DEA benefits.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
In general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A veteran may also be granted "presumptive" service 
connection for cardiovascular disease, although not otherwise 
established as incurred in service, if the condition was 
manifested to a 10 percent degree within one year following 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In addition, service connection 
may be established on a "secondary" basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).

The criteria pertaining to service connection for the cause 
of death provide as follows: 

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.  
 
(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal [primary] 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c)  Contributory cause of death.  (1)  
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service- 
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  

(2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service- 
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.  

(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.  

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 C.F.R. § 3.312. 

In this case, the veteran died in January 2002, and the cause 
of death as reported on the certificate of death was 
cardiopulmonary arrest due to myocardial infarction.  No 
autopsy was performed.  

Service medical records reflect that in November 1966, the 
veteran was air evacuated from Vietnam after having been shot 
in the right arm.  The missile struck him along the medial 
aspect of the right elbow.  X-rays revealed multiple, small 
metallic fragments in and about the soft tissues of the 
elbow, but there was no demonstrable bone or joint damage.  
However, his ulnar nerve was completely lacerated.  Surgery 
in December 1966 transplanted the nerve anterior to the right 
elbow and anastomosis was carried out at the junction of the 
middle and distal one third of the arm.  The veteran was 
placed on a temporary disability retirement list in March 
1967 but by June 1970, he had not improved.  In November 
1970, a physical evaluation board concluded that he was 
unable to perform his duties because of traumatic neuropathy 
of the right ulnar nerve and related post-operative scars, 
and recommended that he be discharged.  

The service medical records do not reflect any complaints of 
or treatment for any cardiac symptoms or conditions, nor is 
there any evidence that the veteran was treated for any 
cardiovascular disability, including hypertension, within a 
year after his discharge in April 1967 (the reports of VA 
examinations conducted in July 1967 and August 1970 reflect 
no cardiovascular abnormalities).  

At the time of his death, the veteran was service connected 
for ulnar neuropathy as a residual of a gunshot wound of the 
right arm (rated as 60 percent disabling), muscle injury as a 
residual of the gunshot wound of the right arm (rated as 10 
percent disabling), and scarring of his left foot which had 
resulted from a surgical graft used to repair his right hand 
in 1981 (rated as 0 percent disabling).  

The appellant has argued (such as during a December 2003 
videoconference hearing) that the veteran had numerous blood 
clots which arose from various surgeries during his life, 
that treatment to eliminate the blood clots had been deemed 
too risky by physicians because of his service-connected 
right arm disability, and that one or more of these blood 
clots eventually caused his fatal heart attack in January 
2002.  

However, the medical record in this case is devoid of 
clinical evidence (including findings of an etiological or 
causal relationship) demonstrating that the veteran's fatal 
myocardial infarction was related in any manner to his period 
of active duty or to his service-connected disabilities of 
the right arm and left foot.  

In an October 1997 letter, Julie Beard, M.D., wrote that the 
veteran had been admitted to a private hospital in June 1997 
after suffering a stroke.  He was also noted to be suffering 
from hypertension at that time.  After being discharged from 
the hospital, his symptoms from the stroke appeared to be 
resolving.  However, he continued to have high blood pressure 
and Dr. Beard reportedly advised the veteran to stop smoking 
and drinking alcohol.  (In a December 2002 written statement 
and at her December 2003 videoconference hearing, the 
appellant vehemently denied that the veteran had ever 
suffered a stroke or drank).  

In any case, private treatment records (associated with the 
claims file in October 2002) reflect, in pertinent part, that 
the veteran sought private treatment for deep vein thrombosis 
(DVT) after having fractured his left leg in June 1996.  He 
then developed a pulmonary embolus while being anticoagulated 
on heparin and had a Greenfield filter implanted.  He was 
sent to the Cleveland Clinic for evaluation of "possible 
directed thrombolysis."  The physicians there apparently 
elected not to perform this procedure, but recommended that 
the veteran take medication to help with the organization of 
the clot.  The veteran continued with follow-up outpatient 
treatment for DVT between August 1996 and February 2000.  In 
a February 2003 letter, William Lago, M.D., confirmed that 
the veteran had fractured his leg in June 1996, and that this 
was followed by DVT and extensive venous insufficiency 
changes afterward.

An August 1997 venous ultrasound revealed no evidence of DVT.  
However, there was residual irregular thickened margins 
involving the comon femoral vein, superficial femoral vein 
and deep femoral vein from a previous DVT.  There was also 
reflux in the popliteal vein, indicating incompetent valves 
in the popliteal vein.     

In March 2001, the veteran sought treatment in a private 
emergency room setting for left foot pain, which apparently 
resulted after a board had fallen on his left foot.  He 
complained of severe and worsening pain to his left foot, 
especially his first and fourth toes, as well as a great deal 
of bruising and swelling there.  One of his big concerns was 
the fact that he had had a history of DVTs and he wanted to 
make sure this did not turn into another one.  X-rays 
confirmed that he had fractured his left first and fourth 
toes.  He was discharged in improved condition.    

Subsequently in March 2001, the veteran underwent a left 
lower extremity venous duplex study which revealed chronic 
wall thickening in the common femoral and superficial femoral 
veins, and valvular incompetence involving the popliteal 
vein.  

In late January 2002, the veteran's family found him on the 
floor of his home, leaned over the top of the steps.  An 
emergency physician noted that the veteran's past medical 
history had included a crush injury to his leg, as well as a 
history of blood clots and heavy smoking.  On examination, 
his body was found to have no pressure, pulses, or breath 
sounds.  He was cyanotic and had lividity and rigor mortis.  
The veteran was declared dead. 

In a July 2002 letter, James D. Johns, M.D., wrote that the 
veteran was last seen at Little Flower Family Practice in 
April 2000, and that he had no information as to the 
veteran's last illness or whether an autopsy was performed.

In a December 2002 letter, Dr. Lago wrote that he had taken 
care of the veteran from approximately 1996 to 2000 at Little 
Flower Family Practice.  He said that he no longer worked at 
that clinic and that he had nothing to do with disbursement 
of the veteran's medical records.  However, Dr. Lago further 
wrote that he quite distinctly remembered the veteran's case.  
The only thing he ever treated the veteran for the entire 
period in which he was the veteran's only physician was 
chronic venous insufficiency secondary to a DVT following a 
leg fracture.  To Dr. Lago's knowledge, the veteran had never 
been diagnosed as having hypertension, cardiomyopathy, or 
alcohol use.  His family had apparently also told Dr. Lago, 
adamantly, that the veteran never drank.  

At her December 2003 videoconference hearing, the appellant 
testified that the veteran had been told, approximately eight 
years before his death, that there was nothing more that 
could be done about his right arm condition.  He reportedly 
complained about pain in his arm a lot, and shortly before he 
died, he apparently was taken to a private doctor who said 
the symptoms were merely bursitis.  The appellant also 
testified that the veteran had undergone eight post-service 
surgeries for his right arm condition, essentially to 
transplant veins from parts of the body to his arm.  She 
recounted how a brick wall had fallen and broken the 
veteran's leg in 1996, and how blood clots had formed in the 
leg thereafter.  She said that he had been told by medical 
professionals at the Cleveland Clinic that one treatment 
(some sort of "spray") might have been effective in 
dissolving the blood clots but was deemed too risky because 
of the multiple surgeries he had already undergone for the 
gunshot wound in his right arm.  Thus, the blood clots in his 
legs could not be dissolved, and the appellant suggested that 
the veteran's fatal heart attack was caused when one of clots 
from the veteran's leg moved to his heart.  

As detailed above, the medical record in this case is devoid 
of clinical evidence (including findings of an etiological or 
causal relationship) demonstrating that the veteran's fatal 
myocardial infarction was related in any manner to his period 
of active duty or to his service-connected right arm 
disability (including as due to a lack of treatment to 
alleviate blood clots because of past surgeries relating to 
the arm disability).  Moreover, the appellant does not have 
the requisite training or expertise that would render her 
competent to express medical opinions or findings; 
accordingly, her contention that the veteran's fatal 
myocardial infarction was related to failure to treat blood 
clots because of his service-connected arm disability is no 
more than unsubstantiated conjecture that, in the absence of 
supporting medical evidence, is of no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection of the cause of the veteran's death and 
the benefit of the doubt rule is not for application.  38 
U.S.C. § 5107.

II.  Entitlement to DIC under 38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:
 
(1)  the veteran's death was not the result of his or 
her own willful misconduct, and

(2)  at the time of death, the veteran was receiving, or 
was entitled to receive, compensation for service-
connected disability that was:

(i)  rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death (this includes total disability 
ratings based on unemployability); 
 
(ii)  rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least 5 years immediately preceding death; 
or 
 
(iii)  rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 
1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1)  VA was paying the compensation to the veteran's 
dependents;

(2)  VA was withholding the compensation under authority 
of 38 U.S.C. § 5314 to offset an indebtedness of the 
veteran;

(3)  the veteran had applied for compensation but had 
not received total disability compensation due solely to 
CUE in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date;

(4)  the veteran had not waived retired or retirement 
pay in order to receive compensation;

(5)  VA was withholding payments under the provisions of 
10 U.S.C. § 1174(h)(2);

(6)  VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or

(7)  VA was withholding payments under 38 U.S.C. § 5308 
but determines 


that benefits were payable under 38 U.S.C. § 5309.

38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

There is no evidence that the veteran's death was the result 
of his own willful misconduct.  However, there is also no 
evidence that he had been a prisoner of war or that he was 
receiving or entitled to receive (within the continuous 10 
years prior to his death) a total disability rating based on 
unemployability or compensation for a service-connected 
disability that was rated by VA as totally disabling.  In 
fact, at the time of his death in January 2002, he was 
service connected for ulnar neuropathy as a residual of a 
gunshot wound of the right arm (rated as 60 percent 
disabling), muscle injury as a residual of a gunshot wound of 
the right arm (rated as 10 percent disabling), and scarring 
of his left foot (rated as 0 percent disabling).   The 
appellant has also never specifically alleged CUE in any 
prior final decision. 

For these reasons, her claim for DIC benefits must be denied.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law). 

III.  Entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35.

For the purposes of DEA under 38 U.S.C.A. Chapter 35, a child 
or surviving spouse of the veteran will have basic 
eligibility for benefits where the veteran was discharged 
under other then dishonorable conditions, and had a permanent 
and total service-connected disability in existence at the 
date of the veteran's death; or where the veteran died as a 
result of the service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807, 21.3020, 
21.3021 (2003). 

In this case, the veteran did not have a permanent and total 
service-connected disability at the time of his death, and, 
as decided above, the cause of his death is not service 
connected.  Accordingly, the Board finds that the appellant 
has not met the basic conditions for eligibility for DEA 
under Chapter 35, Title 38, United States Code, and this 
claim is therefore denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

IV.  Duties to notify and assist

The appellant's claim for benefits (made on a VA Form 21-534) 
was received in February 2002.  There is no issue as to 
provision of a form or instructions for applying for benefits 
in this case.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice as required by 38 U.S.C.A. § 5103(a) must be provided 
to an appellant before the initial unfavorable decision on a 
claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  That notice was provided in the present case. 

The appellant's substantially complete claim was received in 
February 2002, and in a March 2002 letter, the RO essentially 
provide notice to her regarding what information and evidence 
is needed to substantiate her claims for benefits, as well as 
what information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to submit any evidence in her possession that 
pertains to the claims.  Thereafter, the RO by its November 
2002 rating decision denied service connection for the cause 
of the veteran's death and, by its January 2003 rating 
decision, denied entitlement to DIC under 38 U.S.C.A. § 1318 
and entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35.  

The appellant was sent notices of these rating decisions in 
November 2002 and January 2003 (respectively), as well as a 
statement of the case in May 2003, and a supplemental 
statement of the case in July 2003.  All these documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the appellant's claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing her of the information 
and evidence necessary to substantiate her claims.  

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating her claims.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed pertinent VA 
and private medical records.  

At her videoconference hearing, the appellant suggested that 
there may have been outstanding records from the Cleveland 
Clinic, where the veteran had apparently been treated for 
blood clots prior to his death.  However, the RO did attempt 
(twice) to obtain these records, and on a form received in 
September 2002, the Cleveland Clinic indicated that it did 
not have the records.  The appellant was notified of this in 
a May 2003 statement of the case.  

The appellant also suggested at her videoconference hearing 
that there may have been outstanding records from Dr. Johns, 
who worked at the Little Flower Family Practice.  However, 
the claims file includes a July 2002 letter from Dr. Johns, 
in which he asserted that the veteran had last been seen at 
this private practice in April 2000.  The appellant 
subsequently signed a release for "all medical records" 
which was directed to Little Flower Family Practice, and 
records received in response (in October 2002) reflect 
treatment of the veteran for various conditions between 
February 1997 and March 2000.  The Board is satisfied that 
the RO has made a reasonable effort to obtain relevant 
records identified by the appellant.

In December 2003, a videoconference hearing was held before 
the undersigned, who is the veterans law judge rendering the 
final determination of these claims and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to  38 U.S.C.A. § 7107(c).  The transcript of this hearing 
has been associated with the claims file and was carefully 
reviewed by the Board.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) [emphasis 
added].  A medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant as the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  

As detailed in the discussion above, there is no medical 
evidence reflecting a connection between the veteran's 
service-connected right arm disability and his death from 
myocardial infarction, nor does the claims file contain any 
medical records which reflect any complaints, treatment, or 
diagnoses related to any cardiac conditions in service or 
within a year after discharge.  Because the evidence of 
record in this case does not satisfy subparagraph (C) of 38 
C.F.R. § 3.159(c)(4), the Board finds that VA has no duty to 
seek a medical opinion in this case. 

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding these claims, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35 is 
denied.


	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



